Title: From Thomas Jefferson to B. D. Arrmistead, 20 March 1800
From: Jefferson, Thomas
To: Armistead, B. D.



Sir
Philadelphia Mar. 20. 1800.

My occupations & avocations here not permitting me to read any thing with that close attention requisite for a work of the nature of that which you have been pleased to inclose to me, I have been able to give it but a hasty perusal, not sufficient indeed to make myself master of your views in all it’s parts, much less to pronounce on their merit. I see many which are ingenious, and which I am persuaded will be acceptable to the readers; others hypothetical, as must be in Theories of the earth. these are peculiarly works of conjecture. we have had several. all of them have their advocates; and all have their difficulties, in some one or other part of their system of organisation. some of these difficulties you have strongly enforced in the beginning of your work. how far your hypothesis may surmount them, & whether it’s postulates are within the limits of established principles, I would not, on so slight a view, undertake to decide: nor should I presume in any case to prejudge for others. I have believed it more proper that the work be published substantively; & therefore have not used the liberty you permitted me of laying it before the Philosophical society, whose transactions are rather a depository for preserving occasional & fugitive pieces, than entire & systematic treatises. I therefore return it with many acknolegements for the communication, and am with respect Sir
Your most obedt. & most humble servt

Th: Jefferson

